Citation Nr: 0824139	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  00-21 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from March 1982 to June 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2002 and August 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas, which denied the 
benefits sought on appeal.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the case for further 
development in March 2005 and April 2007.  That development 
was completed, and the case has since been returned to the 
Board for appellate review.

A hearing was held on November 4, 2004, in Little Rock, 
Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is currently assigned a 50 percent disability 
evaluation for dysthymic disorder and a 40 percent disability 
evaluation for enucleation of the right eye.

3.  The veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 4.16, 
4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board does acknowledge that the RO did not 
provide the veteran with proper notice prior to the initial 
rating decisions in February 2002 and August 2002.  
Nevertheless, the RO did send the veteran letters in July 
2004, April 2005, April 2006, May 2006, May 2007, and 
December 2007, which did meet the notification requirements.  
The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran's claim was readjudicated in 
supplemental statements of the case (SSOC).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim and testifying at a hearing before the Board.  
Viewed in such context, the furnishing of notice after the 
decision that led to this appeal did not compromise the 
essential fairness of the adjudication.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for entitlement to TDIU.  
Specifically, the July 2004, April 2005, April 2006, and 
December 2007 letters informed the veteran that the evidence 
must show that he is unable to secure and follow a 
substantially gainful occupation due solely to his service-
connected disabilities.  It was also noted that he generally 
must meet certain disability percentage requirements, i.e., 
one disability ratable at 60 percent or more; or, more than 
one disability ratable at 40 percent or more and a combined 
rating of 70 percent or more. The April 2005, April 2006, and 
December 2007 letters further indicated that in order to 
substantiate a claim for an extraschedular evaluation the 
evidence must show that his service-connected disabilities 
present such an exceptional or unusual disability picture, 
due to factors such as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  Additionally, 
the December 2003 statement of the case (SOC) and the 
November 2006 and March 2008 supplemental statements of the 
case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the July 2004, April 2005, April 
2006, May 2006, May 2007, and December 2007 letters indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.   The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2004, April 2005, April 2006, May 2006, May 2007, and 
December 2007 letters notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The July 2004 and April 2005 letters also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the July 2004, April 2005, April 2006, 
May 2006, May 2007, and December 2007 letters also informed 
him that it was his responsibility to ensure that VA receives 
all requested records that are not in the possession of a 
Federal department or agency. 

Finally, the July 2004, April 2005, and December 2007 letters 
specifically advised the claimant to submit any evidence in 
his possession that pertained to his claim. Because each of 
the four notice requirements has been fully satisfied in this 
case, any error in not providing a single notice to the 
appellant covering all the requirements is harmless error.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the April 2006, May 2006, and May 2007 letters informed 
him that a disability rating was assigned when a disability 
was determined to be service-connected and that such a rating 
could be changed if there had been changes in the veteran's 
condition.  The letters also explained how disability ratings 
and effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available post-service medical records 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claim.  His 
records from the Social Security Administration (SSA) were 
also obtained and associate with the claims file.   In 
addition, the veteran was afforded VA examinations in May 
2006 and September 2007 in connection with his claim for 
TDIU, and he was provided the opportunity to testify at a 
hearing before the Board.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them a SOC and SSOCs, which informed them 
of the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

Law and Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by 
reason of his service- connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  The Board is precluded from granting a total 
rating under section 4.16(b) because the authority to grant 
such a rating is vested specifically in the Director, 
Compensation and Pension Service.  Should the Board find that 
a case it is reviewing on appeal is worthy of consideration 
under section 4.16(b), the Board may remand the case to the 
RO for referral to the Director, Compensation and Pension 
Service, but the Board may not grant a total rating in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Thus, the decision by the RO whether to 
refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the veteran is currently assigned a 50 percent 
disability evaluation for dysthymic disorder and a 40 percent 
disability evaluation for enucleation of the right eye.  His 
combined evaluation is 70 percent.  As such, the veteran does 
meet the minimum schedular criteria for TDIU under 38 C.F.R. 
§ 4.16(a)

However, the evidence of record does not show that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
The Board does observe that the veteran has reported being 
unemployed.  However, the fact that the veteran is unemployed 
or has difficulty obtaining employment is not enough.  As 
noted above, the question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.

The Board does acknowledge that a VA psychiatrist submitted 
letters dated in November 2004 and November 2006 indicating 
that the veteran has depression and back pain and has been 
unable to work.  Similarly, VA medical records dated in May 
2007 document the veteran as having hypertension, blindness 
in the right eye, degenerative joint disease, depression, and 
chronic low back pain, and the treating physician stated that 
the veteran was unable to maintain gainful employment due to 
those disorders.   However, the Board notes that the veteran 
is not service-connected for a back disorder, hypertension, 
or degenerative joint disease.  As such, these opinions 
contemplate nonservice-connected disorders and do not show 
that the veteran is unemployable due solely to his service-
connected disabilities.  

Indeed, the May 2006 and September 2007 VA mental disorder 
examiner stated that he did not find evidence that the 
veteran's depression precluded employment   The September 
2007 VA eye examiner did indicate that the veteran would be 
limited in the type of work he could from an ocular 
standpoint, yet he also commented that many people with only 
one eye are gainfully employed.  He further noted that to 
state that veteran is unemployable would be incorrect and 
indicated that there may be other factors limiting his 
employability.  As such, the September 2007 VA eye examiner 
merely stated that the veteran was limited and did not 
indicate that he was entirely incapable of securing some form 
of employment due to his service-connected eye disability.

The Board does observe that a September 2002 decision from 
the Social Security Administration (SSA) awarded the veteran 
disability benefits.  However, the Board notes that the 
criteria utilized by VA and the SSA in determining 
entitlement to disability benefits are not same, and a 
determination by SSA is not binding upon VA.  See, e.g., 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak 
v. Derwinski, 2 Vet. App. 363, 372 (1992); Damrel v. Brown, 6 
Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 
456, 461 (1992).  SSA is not limited in its review of matters 
concerning unemployability to consideration of only 
service-connected disabilities, and the law requires VA to 
make an independent analysis and determination.  VA is not 
able to consider all the disabilities from which the veteran 
suffers in determining unemployability.  See 38 C.F.R. § 
4.16(a).  In this case, the Board notes that the September 
2002 SSA decision contemplated the effect of the veteran's 
nonservice-connected lung cancer and degenerative disc 
disease in rendering its determination.  As such, the 
evidence of record does not show the veteran to be 
unemployable due solely to his service-connected 
disabilities.  

Based on the foregoing, the Board concludes that while the 
veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 
combined 70 percent disability evaluation, the evidence does 
not show that the service-connected disorders alone preclude 
gainful employment.  The Board notes that "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1 (2007) (emphasis added).  
Based on a review of the evidence of record regarding the 
impairment in earning capacity as a result of the 
service-connected disabilities of the veteran in this case in 
particular, the Board is of the opinion that the disability 
evaluations assigned to the veteran's disorders under the VA 
Schedule for Rating Disabilities accurately reflect the 
veteran's overall impairment to his earning capacity due to 
his service-connected disabilities.  Therefore, total rating 
for compensation based on individual unemployability due to 
service-connected disability is not warranted.  


ORDER

A total disability evaluation based upon individual 
unemployability due to service-connected disability is 
denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


